 

Exhibit 10.1



Conformed



 

AMENDMENT NO. 2 TO

amended and restated CREDIT AGREEMENT

 

This Amendment No. 2 to Amended and Restated Credit Agreement (this
“Amendment”), dated as of April 14, 2020, is made by and among LYONDELLBASELL
INDUSTRIES N.V., a naamloze vennootschap (a public limited liability company)
formed under the laws of The Netherlands (the “Company”), LYB AMERICAS FINANCE
COMPANY LLC, a Delaware limited liability company (the “Co-Borrower”, and
together with the Company, the “Borrowers”), BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
(“Bank of America”), in its capacity as administrative agent for the Lenders (as
defined in the Credit Agreement) (in such capacity, the “Administrative Agent”),
and each of the Lenders signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, each of the Company, the Co-Borrower, the Administrative Agent, and the
Lenders have entered into that certain Amended and Restated Credit Agreement
dated as of June 5, 2014 (as amended by the certain Amendment No. 1 to Amended
and Restated Credit Agreement dated as of June 3, 2016, and as further amended,
modified, supplemented, extended, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Amendment not otherwise defined
herein shall have the respective meanings given thereto in the Credit Agreement
as amended hereby); and

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement in certain respects; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto, which constitute
the Required Lenders, are willing to amend the Credit Agreement as set forth
below on the terms and conditions contained in this Amendment;

 

NOW, THEREFORE, in consideration of the premises herein and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                   Amendments to Credit Agreement. Subject to the terms and
conditions set forth herein:

 

(a)                Section 1.01 of the Credit Agreement shall be amended by
adding the following two defined terms, in alphabetical order, as set forth
below:

 

““Liquidity” means, as of any date of determination, the sum of (a) Unrestricted
Net Cash as of such date, plus (b) the aggregate USD Commitments available to be
drawn by the Borrowers under the terms hereof (including the satisfaction of the
conditions precedent set forth in Section 3.02(a) and (b)) as of such date, plus
(c) the aggregate U.S. Dollar Equivalent of EUR Commitments available to be
drawn by the Company under the terms hereof (including the satisfaction of the
conditions precedent set forth in Section 3.02(a) and (b)) as of such date, plus
(d) the aggregate commitments available to be drawn by the Company or any
Subsidiary under all Qualified Receivables Financings as of such date, minus (e)
Indebtedness of each Borrower in respect of any commercial paper outstanding as
of such date. For purposes of this definition, the amount of any cash or cash
equivalents denominated in any currency other than U.S. Dollars as of any date
of determination shall be the equivalent in U.S. Dollars of such amount, as
calculated by the Company based on an applicable currency exchange rate as of
such date.”

 



 

 

 

““Unrestricted Net Cash” means, as of any date of determination, the sum of (a)
100% of the unrestricted cash and cash equivalents, free of any Liens securing
Indebtedness for borrowed money (excluding Indebtedness in respect of a
Qualified Receivables Financing) or direct or contingent obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, held in the
United States by the Company and its Subsidiaries as of such date, plus (b) 95%
of the unrestricted cash and cash equivalents, free of any Liens securing
Indebtedness for borrowed money (excluding Indebtedness in respect of a
Qualified Receivables Financing) or direct or contingent obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, held outside
of the United States by the Company and its Subsidiaries as of such date, minus
(c) $300,000,000; provided, however, that in no event shall the sum of
Unrestricted Net Cash be less than zero.”

 

(b)                The definition of “Leverage Ratio” in Section 1.01 of the
Credit Agreement shall be amended by deleting the term “Total Funded Debt”
appearing therein and replacing such term with “Total Net Funded Debt” in lieu
thereof.

 

(c)                The definition of “Restricted Payment” in Section 1.01 of the
Credit Agreement shall be amended and restated so that, after giving effect to
this Amendment, “Restricted Payment” shall read in its entirety as set forth
below:

 

““Restricted Payment” means (a) any payment of any dividends on or any other
distributions in respect of any class or series of Capital Stock of the Company
and (b) the direct or indirect purchase, redemption, or other acquisition or
retirement of any of the Capital Stock of the Company or any warrants, options,
or similar instruments to acquire the same.”

 

(d)                The definition of “Total Funded Debt” in Section 1.01 of the
Credit Agreement shall be deleted and replaced with the following definition of
“Total Net Funded Debt”:

 

““Total Net Funded Debt” means, as of any date of determination, the sum,
without duplication, of (a) Indebtedness of the type set forth in clauses (a)(i)
through (iv) and, to the extent it relates to Indebtedness of the foregoing
types, clauses (b) and (c) of the definition thereof, of the Company and its
Subsidiaries as of such date, if and to the extent such Indebtedness would
appear as a liability upon the consolidated balance sheet (excluding the
footnotes thereto) of the Company and its Subsidiaries prepared in accordance
with GAAP, minus (b) Unrestricted Net Cash as of such date.”

 

(e)                Section 5.12 of the Credit Agreement shall be amended and
restated so that, after giving effect to this Amendment, Section 5.12 shall read
in its entirety as set forth below:

 

“Section 5.12 Dividends and Certain Other Restricted Payments. (a) The Company
will not declare or make any Restricted Payment of the type described in clause
(a) of the definition thereof (other than a dividend payable solely in Capital
Stock of the Company) (i) at any time an Event of Default exists or (ii) at any
time that Liquidity is less than $1,000,000,000; and (b) the Company will not,
nor will permit any of its Subsidiaries to, directly or indirectly make any
Restricted Payments of the type described in clause (b) of the definition
thereof (i) at any time an Event of Default exists or (ii) at any time that
Liquidity is less than $2,000,000,000; provided, however, that the foregoing
shall not operate to prevent the making of dividends or distributions within 60
days after their declaration by the Company, if at the declaration date thereof,
the declaration of such Restricted Payment was permitted by the foregoing clause
(a).”

 



2

 

 

(f)                 Schedule 9.07 of the Credit Agreement shall be amended by
amending and restating the US Taxpayer ID of the Co-Borrower set forth therein
to read as follows:

 

“US Taxpayer ID: 75-3260806”

 

2.                   Effectiveness; Conditions Precedent. This Amendment and the
amendments to the Credit Agreement provided in Section 1 hereof shall be
effective as of the date first written above upon the satisfaction of the
following conditions precedent:

 

(a)                the Administrative Agent shall have received counterparts of
this Amendment, duly executed by each Borrower, the Administrative Agent and the
Lenders constituting the Required Lenders, which counterparts may be delivered
by telefacsimile or other electronic means (including .pdf); and

 

(b)                (i) the Borrowers shall have paid any fees in U.S. Dollars
required to be paid on date hereof pursuant to that certain Engagement Letter
dated as of April 7, 2020 by and among the Borrowers, Bank of America and BofA
Securities, Inc. (as successor to Merrill Lynch, Pierce, Fenner & Smith
Incorporated); and (ii) to the extent the Borrowers have received an invoice
therefor no later than 12:00 noon one (1) Business Day prior to the date hereof,
all other reasonable fees and expenses incurred or payable in connection with
the execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Administrative Agent) required to be reimbursed or
paid by the Borrowers pursuant to Section 9.12(a)(i) of the Credit Agreement
shall have been paid in full.

 

3.                   Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, each Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                The representations and warranties made by each Borrower in
Article IV of the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof (except that any
representation and warranty that is qualified by materiality shall to the extent
so qualified be true and correct in all respects), except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified by materiality shall to the extent so qualified be
true and correct in all respects), except that the representations and
warranties contained Section 4.04 shall be deemed to refer to the most recent
statements furnished pursuant to clause (b) of Section 5.01;

 

(b)                This Amendment has been duly authorized, executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of such parties, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting the rights of creditors,
and subject to equitable principles of general application; and

 

(c)                After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing, or would result from the effectiveness
of this Amendment.

 



3

 

 

4.                   Entire Agreement. This Amendment, together with all the
Loan Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 9.10 of the Credit Agreement. This Agreement shall constitute a “Loan
Document” under and as defined in the Credit Agreement.

 

5.                   Full Force and Effect of Credit Agreement. Except as hereby
specifically amended, waived, modified or supplemented, the Credit Agreement is
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to its respective terms.

 

6.                   Governing Law. This Amendment shall in all respects be
governed by, and construed in accordance with, the laws of the State of New
York, and shall be further subject to the provisions of Sections 9.21 and 9.22
of the Credit Agreement.

 

7.                   Enforceability. Should any one or more of the provisions of
this Amendment be determined to be illegal or unenforceable as to one or more of
the parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

8.                   References. All references in any of the Loan Documents to
the “Credit Agreement” shall mean the Credit Agreement, as amended hereby.

 

9.                   Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of each Borrower, the Administrative Agent and
each of the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 9.09 of the Credit Agreement.

 

10.               No Novation. Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Credit Agreement or of any of the
other Loan Documents or any obligations thereunder.

 

11.               Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.
The words “execution”, “signed”, “signature”, and words of like import in this
Amendment shall be deemed to include electronic signatures and digital copies of
a signatory's manual signature, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

[Signature pages follow.]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

  

  COMPANY:       LYONDELLBASELL INDUSTRIES N.V.       By: /s/ Michael C.
McMurray   Name: Michael C. McMurray   Title: CFO & Authorized Attorney      
CO-BORROWER:       LYB AMERICAS FINANCE COMPANY LLC       By: /s/ Anuj H. Dhruv
  Name: Anuj H. Dhruv   Title: Assistant Treasurer

  

 

 



 

  BANK OF AMERICA, N.A, as Administrative Agent     By: /s/ Maurice Washington  
Name: Maurice Washington   Title: Vice President     BANK OF AMERICA, N.A.,   as
a Lender, as L/C Issuer, and as Swing Line Lender     By: /s/ Mukesh Singh  
Name: Mukesh Singh   Title: Director     CITIBANK, N.A., as a Lender and as L/C
Issuer     By: /s/ Michael Vondriska   Name: Michael Vondriska   Title: Vice
President     DEUTSCHE BANK AG NEW YORK   BRANCH, as a Lender and as L/C Issuer
    By: /s/ Ming K. Chu   Name: Ming K. Chu   Title: Director     By: /s/ Annie
Chung   Name: Annie Chung   Title: Director     CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender     By: /s/ Judy Smith   Name: Judy Smith   Title:
Authorized Signatory     By: /s/ Brady Bingham   Name: Brady Bingham   Title:
Authorized Signatory

 



LyondellBasell Industries N.V.

Amendment No. 2 to Amended and Restated Credit Agreement

Signature Page

 



 



 

 

        HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender     By: /s/ Adam
Hendley   Name: Adam Hendley   Title: Managing Director     JPMORGAN CHASE BANK,
N.A., as a Lender     By: /s/ Peter S. Predun   Name: Peter S. Predun   Title:
Executive Director     WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender    
By: /s/ Nathan R. Rantala   Name: Nathan R. Rantala   Title: Managing Director  
  BARCLAYS BANK PLC, as a Lender     By: /s/ Sydney G. Dennis   Name: Sydney G.
Dennis   Title: Director     MORGAN STANLEY BANK, N.A., as a Lender     By: /s/
Jake Dowden   Name: Jake Dowden   Title: Authorized Signatory     MIZUHO BANK,
LTD., as a Lender     By: /s/ Donna DeMagistris   Name: Donna DeMagistris  
Title: Authorized Signatory

 

LyondellBasell Industries N.V.

Amendment No. 2 to Amended and Restated Credit Agreement

Signature Page

 



 

 

 



  THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender       By: /s/ Joe
Lattanzi   Name: Joe Lattanzi   Title: Managing Director       SUMITOMO MITSUI
BANKING CORPORATION, as a Lender       By: /s/ Jun Ashley   Name: Jun Ashley  
Title: Director       PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/
Andrea Kinnik   Name: Andrea Kinnik   Title: Senior Vice President       MUFJ
BANK, LTD., as a Lender       By: /s/ Victor Pierzchalski   Name: Victor
Pierzchalski   Title: Authorized Signatory



 

LyondellBasell Industries N.V.

Amendment No. 2 to Amended and Restated Credit Agreement

Signature Page

 



 

 

        THE BANK OF NEW YORK MELLON, as a Lender     By: /s/ William M. Feathers
  Name: William M. Feathers   Title: Director     ING BANK N.V., as a Lender    
By: /s/ D. Wagemaker   Name: D. Wagemaker   Title: Director     By: /s/ W.J.S.A
van de Noort   Name: W.J.S.A van de Noort   Title: Director     UNICREDIT BANK
AG, as a Lender     By: /s/ Simone Faber   Name: Simone Faber   Title: Director
    By: /s/ Carl-Josef Schulte   Name: Carl-Josef Schulte   Title: Managing
Director     BANK OF CHINA, NEW YORK BRANCH, as a Lender     By: /s/ Raymond
Qiao   Name: Raymond Qiao   Title: Executive Vice President       THE NORTHERN
TRUST COMPANY, as a Lender     By: /s/ Keith Burson   Name: Keith Burson  
Title: Senior Vice President

 

LyondellBasell Industries N.V.
Amendment No. 2 to Amended and Restated Credit Agreement
Signature Page

 



 

 